
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 192
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Filner submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Referring the bill (H.R. 1108), entitled
		  For the relief of Francisco Rivera and Alfonso Calderon, to the
		  chief judge of the United States Court of Federal Claims for a report
		  thereon.
	
	
		1.ReferralThe bill (H.R. 1108), entitled For
			 the relief of Francisco Rivera and Alfonso Calderon and now pending in
			 the House of Representatives, is referred to the chief judge of the United
			 States Court of Federal Claims.
		2.Proceedings and
			 ReportUpon receipt of the
			 bill under section 1, the chief judge shall—
			(1)proceed under
			 sections 1492 and 2509 of title 28, United States Code; and
			(2)report back to the
			 House of Representatives, at the earliest practicable date, providing—
				(A)findings of fact
			 and conclusions of law that are sufficient to inform the Congress of the
			 nature, extent, and character of the claim for compensation referred to in such
			 bill as a legal or equitable claim against the United States; and
				(B)the amount, if
			 any, legally or equitably due from the United States to Francisco Rivera and
			 Alfonso Calderon.
				
